EXHIBIT 10.68

 

$400,000,000 AGGREGATE PRINCIPAL AMOUNT

 

BEARINGPOINT, INC.

 

2.50% SERIES A CONVERTIBLE SUBORDINATED DEBENTURES DUE DECEMBER 15, 2024

 

2.75% SERIES B CONVERTIBLE SUBORDINATED DEBENTURES DUE DECEMBER 15, 2024

 

Purchase Agreement

 

dated December 16, 2004



--------------------------------------------------------------------------------

Section 1. Representations and Warranties of the Company.    3

(a) No Registration

   3

(b) No Integration

   3

(c) Rule 144A

   3

(d) Offering Memorandum

   3

(e) Offering Materials Furnished to Initial Purchasers

   4

(f) Authorization of the Purchase Agreement

   4

(g) Authorization of the Indenture

   4

(h) Authorization of the Debentures

   4

(i) Authorization of the Conversion Shares

   4

(j) Authorization of the Registration Rights Agreement

   4

(k) No Material Adverse Change

   5

(l) Preparation of the Financial Statements

   5

(m) Incorporation and Good Standing of the Company and its Subsidiaries

   5

(n) Capitalization and Other Capital Stock Matters

   6

(o) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required

   6

(p) No Material Actions or Proceedings

   7

(q) Intellectual Property Rights

   7

(r) All Necessary Permits, etc.

   8

(s) Title to Properties

   8

(t) Tax Law Compliance

   8

(u) Company Not Required to Register as an “Investment Company”

   8

(v) Insurance

   8

(w) No Price Stabilization or Manipulation

   9

(x) Related Party Transactions

   9

(y) Recent Sales

   9 Section 2. Purchase, Sale and Delivery of the Debentures.    11

(a) The Firm Debentures

   11

(b) The First Closing Date

   11

(c) The Optional Debentures; the Second Closing Date

   11

(d) Payment for the Debentures

   12

(e) Delivery of the Debentures

   12 Section 3. Additional Covenants of the Company.    13

(a) Initial Purchasers’ Review of Proposed Amendments and Supplements

   13

(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters

   13

(c) Copies of Offering Memorandum

   13

(d) Blue Sky Compliance

   14

(e) Rule 144A Information

   14

(f) Legends

   14

(g) No General Solicitation

   14

(h) No Integration

   14

(i) Rule 144 Tolling

   14

(j) Transfer Agent

   15

(k) Agreement Not to Offer or Sell Additional Securities

   15

(l) Investment Limitation

   15

(m) No Manipulation of Price

   15

(n) Quotation of Conversion Shares

   15 Section 4. Payment of Expenses.    15 Section 5. Conditions of the
Obligations of the Initial Purchasers.    16

 

i



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letter

   16

(b) No Material Adverse Change or Rating Agency Change

   16

(c) Opinion of Counsel for the Company

   17

(d) Opinion of Counsel for the Initial Purchasers

   17

(e) Officers’ Certificate

   17

(f) Bring-Down Comfort Letter

   17

(g) Registration Rights Agreement

   18

(h) Lock-Up Agreement from Certain Securityholders of the Company

   18

(i) PORTAL Designation

   18

(j) Officers’ Certificate

   18

(k) Additional Documents

   18 Section 6. Representations, Warranties and Agreements of Initial
Purchasers.    18 Section 7. Reimbursement of Initial Purchasers’ Expenses.   
19 Section 8. Indemnification.    19

(a) Indemnification of the Initial Purchasers

   19

(b) Indemnification of the Company, its Directors and Officers

   20

(c) Notifications and Other Indemnification Procedures

   21

(d) Settlements

   22 Section 9. Contribution.    22 Section 10. Default of One or More of the
Several Initial Purchasers.    23 Section 11. Termination of this Agreement.   
24 Section 12. Representations and Indemnities to Survive Delivery.    24
Section 13. Notices.    25 Section 14. Successors.    26 Section 15. Partial
Unenforceability.    26 Section 16. Governing Law Provisions; Consent to
Jurisdiction.    26 Section 17. General Provisions.    27

 

ii



--------------------------------------------------------------------------------

Purchase Agreement

 

December 16, 2004

 

BANC OF AMERICA SECURITIES LLC

9 West 57th Street

New York, New York 10019

 

and

 

J.P. MORGAN SECURITIES INC.

277 Park Avenue

New York, New York 10172

 

Ladies and Gentlemen:

 

BearingPoint, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several purchasers named in Schedule A (the “Initial
Purchasers”) $225,000,000 principal amount of its 2.50% Series A Convertible
Subordinated Debentures due December 15, 2024 (the “Series A Debentures”) and
$175,000,000 principal amount of its 2.75% Series B Convertible Subordinated
Debentures due December 15, 2024 (the “Series B Debentures”; such amounts of the
Series A Debentures and Series B Debentures are hereafter referred to as the
“Firm Debentures”). In addition, the Company proposes to grant to the Initial
Purchasers an option to purchase up to an additional $25,000,000 in principal
amount of its Series A Debentures and up to an additional $25,000,000 principal
amount of the Series B Debentures (the “Optional Debentures” and, together with
the Firm Debentures, the “Debentures”). Banc of America Securities LLC (“BAS”)
and J.P. Morgan Securities Inc. (“JPM”) have agreed to act as Initial Purchasers
in connection with the offering and sale of the Debentures.

 

The Debentures will be convertible into fully paid, non-assessable shares of
common stock, par value $0.01 per share, of the Company (the “Common Stock”).
Each $1,000 principal amount of the Series A Debentures will be convertible
initially into 95.2408 shares of Common Stock and each $1,000 principal amount
of the Series B Debentures will be convertible initially into 95.2408 shares of
Common Stock, on the terms and subject to the conditions set forth in the
Indenture (as defined below). As used herein, “Conversion Shares” means the
shares of Common Stock into which the Debentures are convertible. The Debentures
will be issued pursuant to an indenture (the “Indenture”) to be dated as of the
First Closing Date (as defined in Section 2), between the Company and The Bank
of New York, N.A., a national banking corporation, as trustee (the “Trustee”).



--------------------------------------------------------------------------------

Each of the Conversion Shares will have attached thereto a right (the “Rights”)
to purchase one one-hundredth of a share of Series A Junior Participating
Preferred Stock of the Company, pursuant to a Rights Agreement (the “Rights
Agreement”) dated as of October 2, 2001 between the Company and Equiserve Trust
Company, N.A., as Rights Agent. All references to the Common Stock and the
Conversion Shares include the Rights attached thereto pursuant to the Rights
Agreement, unless neither such Rights Agreement nor any successor rights
agreement thereto relating to the Conversion Shares in effect at the relevant
time.

 

The Debentures will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations (the “Rules and Regulations”) of the Securities
and Exchange Commission (the “Commission”) thereunder, in reliance upon an
exemption therefrom.

 

Holders of the Debentures (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Resale Registration
Rights Agreement, to be dated as of the First Closing Date, between the Company
and the Initial Purchasers (the “Registration Rights Agreement”), pursuant to
which the Company will agree to file with the Commission a shelf registration
statement pursuant to Rule 415 under the Securities Act (the “Registration
Statement”) covering the resale of the Debentures and the Conversion Shares, and
to use its commercially reasonable efforts to cause the Registration Statement
to be declared effective. This Agreement, the Indenture, the Debentures and the
Registration Rights Agreement are referred to herein collectively as the
“Operative Documents.”

 

The Company understands that the Initial Purchasers propose to make an offering
of the Debentures on the terms and in the manner set forth herein and in the
Offering Memorandum (as defined below) and agrees that the Initial Purchasers
may resell, subject to the conditions set forth herein, all or a portion of the
Debentures to purchasers (the “Subsequent Purchasers”) at any time after the
date of this Agreement. The Debentures are to be offered and sold to or through
the Initial Purchasers without being registered with the Commission under the
Securities Act in reliance upon an exemption therefrom. The terms of the
Debentures and the Indenture will require that investors that acquire Debentures
expressly agree that Debentures (and any Conversion Shares) may only be resold
or otherwise transferred, after the date hereof, if such Debentures (or
Conversion Shares) are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemption afforded by Rule 144A (“Rule 144A”) thereunder).

 

The Company has prepared an offering memorandum dated the date hereof setting
forth information concerning the Company, the Debentures, the Registration
Rights Agreement (as defined below) and the Common Stock in form and substance
reasonably satisfactory to the Initial Purchasers. As used in this Agreement,
“Offering Memorandum” means, collectively, the preliminary offering memorandum
dated as of December 15, 2004 (the “Preliminary Offering Memorandum”) and the
offering memorandum dated the date hereof (the “Final Offering Memorandum”),
each as amended or supplemented by the Company. As used herein, each of the
terms “Offering

 

2



--------------------------------------------------------------------------------

Memorandum”, “Preliminary Offering Memorandum” and “Final Offering Memorandum”
shall include in each case the documents incorporated or deemed to be
incorporated by reference therein.

 

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

 

Section 1. Representations and Warranties of the Company.

 

The Company hereby represents, warrants and covenants to each Initial Purchaser
as follows:

 

(a) No Registration. Assuming the accuracy of the representations and warranties
of the Initial Purchasers contained in Section 6 hereof and their compliance
with the agreements set forth herein, it is not necessary, in connection with
the issuance and sale of the Debentures to the Initial Purchasers, the offer,
resale and delivery of the Debentures by the Initial Purchasers and the
conversion of the Debentures into Conversion Shares, in each case in the manner
contemplated by this Agreement, the Indenture and the Offering Memorandum, to
register the Debentures or the Conversion Shares under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

 

(b) Integration. None of the Company or any of its subsidiaries has, directly or
through any agent (other than the Initial Purchasers in connection with the
transactions contemplated by this Agreement, about which no representation is
made by the Company), sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of any “security” (as defined in the Securities
Act) that is or will be integrated with the sale of the Debentures or the
Conversion Shares in a manner that would require registration under the
Securities Act of the Debentures or the Conversion Shares.

 

(c) Rule 144A. No securities of the same class (within the meaning of Rule
144A(d)(3) under the Securities Act) as the Debentures are listed on any
national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or quoted on an automated
inter-dealer quotation system.

 

(d) Offering Memorandum. The Company hereby confirms that it has authorized the
use of the Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. Each document, if any, filed or to be
filed pursuant to the Exchange Act and incorporated by reference in the Offering
Memorandum complies or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder. The Final Offering Memorandum, in the form used by the Initial
Purchasers to confirm sales as of each Closing Date (as defined in Section 2),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty as to information contained in or
omitted from the Offering Memorandum in reliance upon and in conformity with
written information furnished to the Company by or on the behalf of the Initial
Purchasers specifically for inclusion therein.

 

3



--------------------------------------------------------------------------------

(e) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Initial Purchasers the Preliminary Offering Memorandum and the
Final Offering Memorandum, each as amended or supplemented, in such quantities
and at such places as the Initial Purchasers have reasonably requested for each
of the Initial Purchasers.

 

(f) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

 

(g) Authorization of the Indenture. The Indenture has been duly authorized by
the Company; on the First Closing Date, the Indenture will have been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery of the Indenture by the Trustee, will constitute a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws of general applicability relating to or affecting creditors’ rights or by
general principles of equity; and the Indenture will conform in all material
respects to the description thereof contained in the Offering Memorandum.

 

(h) Authorization of the Debentures. The Debentures have been duly authorized by
the Company; when the Debentures are executed, authenticated and issued in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers pursuant to this Agreement on the respective Closing Date
(assuming due authentication of the Debentures by the Trustee), such Debentures
will constitute valid and binding obligations of the Company, entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws of general applicability relating to or affecting creditors’ rights or by
general principles of equity; and the Debentures will conform in all material
respects to the description thereof contained in the Offering Memorandum.

 

(i) Authorization of the Conversion Shares. The shares of Common Stock initially
issuable upon conversion of the Debentures have been duly authorized and
reserved and, when issued upon conversion of the Debentures in accordance with
the terms of the Debentures, will be validly issued, fully paid and
non-assessable, and the issuance of such shares will not be subject to any
preemptive or similar rights.

 

(j) Authorization of the Registration Rights Agreement. The Registration Rights
Agreement has been duly authorized; on the First Closing Date the Registration
Rights Agreement will have been duly executed and delivered by, and will
constitute a valid and binding agreement of, the Company, enforceable against
the Company in accordance with its terms, except as rights to indemnification
and contribution thereunder may be limited by applicable law or public policy
and except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws of general
applicability relating to or affecting creditors’ rights or by general
principles of equity.

 

4



--------------------------------------------------------------------------------

(k) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), subsequent to the respective dates as of which
information is given in the Offering Memorandum: (i) there has been no material
adverse change, or any development that would reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business or operations, whether or not arising from transactions
in the ordinary course of business, of the Company and its subsidiaries,
considered as one entity (any such change is called a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business that would reasonably be
expected to result in a Material Adverse Change, nor have they entered into any
material transaction or agreement not in the ordinary course of business that is
required to be filed as an exhibit, pursuant to Item 601 of Regulation S-K under
the Securities Act, to the Company’s Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or any other report filed by the
Company with the Commission pursuant to Section 13 or 15(d) of the Exchange Act;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Company or any of its subsidiaries, except for dividends paid to
the Company or other subsidiaries, on any class of capital stock or repurchase
or redemption by the Company or any of its subsidiaries of any class of capital
stock.

 

(l) Preparation of the Financial Statements. The financial statements included
in or incorporated by reference in the Offering Memorandum present fairly in all
material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of and at the dates indicated and the results of
their operations and cash flows for the periods specified. Such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Offering Memorandum
under the captions “Offering Memorandum Summary—Selected Historical Consolidated
Financial Information” and “Capitalization” fairly present in all material
respects the information set forth therein on a basis consistent with that of
the financial statements contained in the Offering Memorandum. The Company’s
ratios of earnings to fixed charges set forth in the Offering Memorandum have
been calculated in compliance with Item 503(d) of Regulation S-K under the
Securities Act.

 

(m) Incorporation and Good Standing of the Company and its Subsidiaries. (1) The
Company has been duly incorporated, is validly existing as a corporation in good
standing under the laws of the State of Delaware, has the corporate power and
authority to own its property and to conduct its business as described in the
Offering Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a

 

5



--------------------------------------------------------------------------------

whole, and (2) each Significant Subsidiary (as defined in Rule 1-02 of
Regulation S-X) of the Company has been duly organized, is validly existing and
in good standing under the laws of the jurisdiction of its organization, has the
power and authority to own its property and to conduct its business as described
in the Offering Memorandum and is duly qualified to transact business and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;
all of the equity interests of each Significant Subsidiary of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and, except as described in the Offering Memorandum, are owned directly or
through wholly owned subsidiaries by the Company, free and clear of all liens,
encumbrances, equities or claims other than, (i) prior to the First Closing
Date, those granted pursuant to the Company’s accounts receivables financing
facility and related loan documents and (ii) from and after the First Closing
Date, those granted pursuant to the 2004 Credit Facility (as defined in the
Offering Memorandum).

 

(n) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Offering
Memorandum under the caption “Capitalization” (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Offering
Memorandum or upon exercise of outstanding options or warrants described in the
Offering Memorandum (or in the Company’s Proxy Statement relating to its 2004
Annual Meeting of Stockholders)). The Common Stock (including the Conversion
Shares) conforms in all material respects to the description thereof contained
in the Offering Memorandum. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those described in the Offering Memorandum (or in
the Company’s Proxy Statement relating to its 2004 Annual Meeting of
Stockholders). The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Offering Memorandum (or in the documents
incorporated by reference therein) accurately and fairly presents and summarizes
in all material respects such plans, arrangements, options and rights.

 

(o) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its respective organizational documents or is in default (or, with
the giving of notice or lapse of time, would be in default) (“Default”) under
any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound or to which any of the property
or assets of the Company or any of its subsidiaries is subject (each, an
“Existing Instrument”), except for such Defaults as would not, individually or
in the aggregate, result in a Material Adverse Change.

 

6



--------------------------------------------------------------------------------

The Company’s execution, delivery and performance of the Operative Documents and
consummation of the transactions contemplated thereby (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the organizational documents of the Company or
any subsidiary, (ii) will not conflict with or constitute a breach of, or
Default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary of the Company, except, in the case of clauses
(ii) and (iii), for such conflicts, breaches, Defaults, liens, charges or
encumbrances as would not, singly or in the aggregate, result in a Material
Adverse Change. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s execution, delivery and
performance of the Operative Documents and consummation of the transactions
contemplated thereby, except (i) with respect to the transactions contemplated
by the Registration Rights Agreement, as may be required under the Securities
Act, the Trust Indenture Act and the rules and regulations promulgated
thereunder and (ii) such as have been obtained or made by the Company and are in
full force and effect under the Securities Act, applicable state securities or
blue sky laws and from the National Association of Securities Dealers, Inc. (the
“NASD”).

 

(p) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries or (ii) which has as the
subject thereof any officer or director (in their capacity as such) of, or
property owned or leased by, the Company or any of its subsidiaries, where in
any such case (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Change or adversely
affect the consummation of the transactions contemplated by this Agreement,
other than actions, suits or proceedings described in the Offering Memoradum. No
material labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the best of the Company’s knowledge, is threatened or
imminent.

 

(q) Intellectual Property Rights. Except as would not result in a Material
Adverse Change, the Company and its subsidiaries own or possess sufficient
trademarks, trade names, patent rights, copyrights, domain names, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
any of its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the

 

7



--------------------------------------------------------------------------------

subject of an unfavorable decision, would result in a Material Adverse Change.
Except as would not result in a Material Adverse Change, none of the technology
employed by the Company has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company’s knowledge, any of its officers, directors or employees or otherwise in
violation of the rights of any persons.

 

(r) All Necessary Permits, etc. The Company and its subsidiaries possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, except as would not, individually or in the
aggregate, result in a Material Adverse Change, and neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would result in a Material Adverse Change.

 

(s) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all of the properties and assets reflected as owned by each
of them in the financial statements included or incorporated by reference in the
Offering Memorandum, in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except,
(i) prior to the First Closing Date, those granted pursuant to the accounts
receivables financing facility and related loan documents, (ii) from and after
the First Closing Date, those granted pursuant to the 2004 Credit Facility (as
defined in the Offering Memorandum) and (iii) except such as do not, singly or
in the aggregate, materially and adversely affect the value of such property and
do not, singly or in the aggregate, materially interfere with the use made or
proposed to be made of such property by the Company or such subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary of the Company are held under valid and enforceable
leases, except such as are not material and do not, singly or in the aggregate,
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.

 

(t) Tax Law Compliance. The Company and its consolidated subsidiaries have
filed, or have requested extensions thereof, all necessary federal, state and
foreign income and franchise tax returns, except in any case in which the
failure so to file would not reasonably be expected to result in a Material
Adverse Change and have paid all taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except for such tax, assessment, fine or penalty that is
currently being contested in good faith or as would not reasonably be expected
to result in a Material Adverse Change.

 

(u) Company Not Required to Register as an “Investment Company”. The Company is
not required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

(v) Insurance. Each of the Company and its subsidiaries are insured by
institutions believed by the Company to be recognized, financially sound and
reputable

 

8



--------------------------------------------------------------------------------

institutions with policies in such amounts and with such deductibles and
covering such risks as each of the Company and its subsidiaries believes is
adequate and customary for their businesses.

 

(w) No Price Stabilization or Manipulation. Except as disclosed under “Plan of
Distribution” in the Offering Memorandum, the Company has not taken and will not
take, directly or indirectly, any action designed to or that would cause or
result in unlawful stabilization or manipulation of the price of the Debentures
or the Conversion Shares to facilitate the sale or resale of the Debentures. The
Company acknowledges that the Initial Purchasers may engage in stabilization
transactions as described in the Offering Memorandum.

 

(x) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary of the
Company or any other person required to be described in the documents
incorporated by reference in the Offering Memorandum pursuant to Item 404 of
Regulation S-K which have not been described as required.

 

(y) Recent Sales. Except as disclosed in the Offering Memorandum, the Company
has not sold or issued any shares of Common Stock, any security convertible into
shares of Common Stock or any security of the same class as the Debentures
during the six-month period preceding the date of the Offering Memorandum,
including any sales pursuant to Rule 144A or under Regulations D or S of the
Securities Act, other than shares or options issued pursuant to the Company’s
employee stock purchase, stock option, stock bonus or other stock plans or
arrangements.

 

(aa) No General Solicitation. None of the Company or any of its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”)), has, directly or through an agent, engaged in any form of general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offering of the Debentures or the Conversion Shares or in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act; the Company has not entered into any contractual arrangement
with respect to the distribution of the Debentures or the Conversion Shares
except for this Agreement, and the Company will not enter into any such
arrangement except for the Registration Rights Agreement and as may be
contemplated thereby.

 

(bb) Company’s Accounting System. Except as disclosed in the Offering
Memorandum, the Company, to its knowledge, maintains a system of accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

9



--------------------------------------------------------------------------------

(cc) ERISA Compliance. Except as would not reasonably be expected to result in a
Material Adverse Change, neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
Title IV of ERISA with respect to termination of, or withdrawal from, any
“defined benefit plan” (as defined in Section 3(35) of the Employee Retirement
Income Security Act of 1974, as amended. “ERISA Affiliate” means, with respect
to the Company or a subsidiary, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or such subsidiary is a member.

 

(dd) No Outstanding Loans or Other Indebtedness. Except as described in the
Offering Memorandum, there are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
or indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of their families.

 

(ee) Compliance with Laws. Except as disclosed in the Offering Memorandum, the
Company has not received notice that it or any of its subsidiaries are not
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where the failure to be so in compliance would not result in a Material Adverse
Change.

 

(ff) No Unlawful Payments. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of the Company has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

(gg) No Other Rights to Require Registration of Securities. Except as described
in the Offering Memorandum, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or to require the Company to include such
securities with the Debentures and the Conversion Shares to be registered for
resale by means of the Registration Statement.

 

Any certificate signed by an officer of the Company and delivered to the Initial
Purchasers or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

 

(hh) Disclosure Controls. Except as disclosed in the Offering Memorandum, the
Company has established and maintains disclosure controls and procedures (as
such term is defined in Rule 13a-14 under the Exchange Act), which (i) are
designed to ensure that

 

10



--------------------------------------------------------------------------------

material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; (ii) have been evaluated for effectiveness as of a date within
90 days prior to the filing of the Company’s most recent annual or quarterly
report filed with the Commission; and (iii) are effective in all material
respects to perform the functions for which they were established.

 

The Company acknowledges that the Initial Purchasers and, for purposes of the
opinions to be delivered pursuant to Section 5 hereof, counsel to the Company
and counsel to the Initial Purchasers, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.

 

Section 2. Purchase, Sale and Delivery of the Debentures.

 

(a) The Firm Debentures. The Company agrees to issue and sell to the several
Initial Purchasers the Firm Debentures upon the terms herein set forth. On the
basis of the representations, warranties and agreements herein contained, and
upon the terms but subject to the conditions herein set forth, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company the
respective principal amount of Firm Debentures set forth opposite their names
under the heading “Aggregate Principal Amount of Firm Debentures to be
Purchased” on Schedule A at a purchase price of 97.5% of the principal amount
thereof, in the case of the Series A Debentures, and at a purchase price of
97.5% of the principal amount thereof, in the case of the Series B Debentures
(the “Purchase Price”), in each case plus accrued interest, if any, to the First
Closing Date.

 

(b) The First Closing Date. Delivery of the Firm Debentures to be purchased by
the Initial Purchasers and payment therefor shall be made at the offices of
Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York (or such other
place as may be agreed to by the Company and the Initial Purchasers) at 10:00
a.m. New York time, on December 22, 2004 (unless postponed in accordance with
the provisions of Section 10), or such other time and date not later than 10:00
a.m. New York time, on December 31, 2004 as the Initial Purchasers shall
designate by notice to the Company (the time and date of such closing are called
the “First Closing Date”). The Company hereby acknowledges that circumstances
under which the Initial Purchasers may provide notice to postpone the First
Closing Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate copies of
an amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 10.

 

(c) The Optional Debentures; the Second Closing Date. In addition, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Company hereby grants
an option to the Initial Purchasers to purchase, severally and not jointly, up
to $25,000,000 principal amount of Series A Debentures from the Company as
Optional Debentures and up to

 

11



--------------------------------------------------------------------------------

$25,000,000 principal amount of Series B Debentures from the Company as Optional
Debentures, each at the applicable purchase price, plus accrued interest, if
any, to the Second Closing Date (as defined below) to be paid by the Initial
Purchasers for the Firm Debentures. The option granted hereunder may be
exercised in whole or in part at any time and from time to time upon notice by
the Initial Purchasers to the Company, which notice may be given at any time
within 30 days from the date of this Agreement. Such notice shall set forth
(i) the amount (which shall be an integral multiple of $1,000 in aggregate
principal amount) of Optional Debentures as to which the Initial Purchasers are
exercising the option, (ii) the names and denominations in which the Optional
Debentures are to be registered and (iii) the time, date and place at which such
Debentures will be delivered (which time and date may be simultaneous with, but
may not be earlier than, the First Closing Date; and in such case the term
“First Closing Date” shall refer to the time and date of delivery of the Firm
Debentures and the Optional Debentures). Each such time and date of delivery, if
subsequent to the First Closing Date, is called the “Second Closing Date” (each
of the First Closing Date and the Second Closing Date shall also be referred to
herein individually as a “Closing Date”) and shall be determined by the Initial
Purchasers. Such date must be at least one business day after the date of such
notice and may be the same as the First Closing Date but not earlier than the
First Closing Date nor later than 10 business days after the date of such
notice. If any Optional Debentures are to be purchased, each Initial Purchaser
agrees, severally and not jointly, to purchase the principal amount of Optional
Debentures (subject to such adjustments to eliminate fractional amounts as the
Initial Purchasers may determine) that bears the same proportion to the total
principal amount of Optional Debentures to be purchased as the principal amount
of Firm Debentures set forth on Schedule A opposite the name of such Initial
Purchaser bears to the total principal amount of Firm Debentures. The Initial
Purchasers may cancel the option at any time prior to its expiration by giving
written notice of such cancellation to the Company.

 

(d) Payment for the Debentures. Payment for the Debentures shall be made at the
First Closing Date (and, if applicable, at the Second Closing Date) by wire
transfer of immediately available funds to a bank account designated by the
Company.

 

It is understood that the Initial Purchasers have been authorized, for their own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Firm
Debentures and any Optional Debentures the Initial Purchasers have agreed to
purchase. BAS and JPM, individually and not as the Initial Purchasers of the
Initial Purchasers, may (but shall not be obligated to) make payment for any
Debentures to be purchased by any Initial Purchaser whose funds shall not have
been received by the Initial Purchasers by the First Closing Date or the Second
Closing Date, as the case may be, for the account of such Initial Purchaser, but
any such payment shall not relieve such Initial Purchaser from any of its
obligations under this Agreement.

 

(e) Delivery of the Debentures. The Company shall deliver, or cause to be
delivered, to the Initial Purchasers, the Firm Debentures in the form of one or
more permanent global securities in definitive form (the “Global Debentures”),
deposited with the Trustee as custodian for The Depositary Trust Company (“DTC”)
and registered in

 

12



--------------------------------------------------------------------------------

the name of Cede & Co., as nominee for DTC, on the First Closing Date, against
the irrevocable release of a wire transfer of immediately available funds in the
amount of the purchase price therefor. The Company shall also deliver, or cause
to be delivered, to the Initial Purchasers, the Optional Debentures in the form
of Global Debentures, deposited with the Trustee as custodian for DTC and
registered in the name of Cede & Co., as nominee for DTC, which the Initial
Purchasers have agreed to purchase on the First Closing Date or the Second
Closing Date, as the case may be, against the irrevocable release of a wire
transfer of immediately available funds in the amount of the purchase price
therefor. The Debentures shall be registered in such denominations as the
Initial Purchasers shall have requested at least two full business days prior to
the First Closing Date (or the Second Closing Date, as the case may be) and
shall be made available for inspection on the business day preceding the First
Closing Date (or the Second Closing Date, as the case may be) at a location in
New York City as the Initial Purchasers may designate. Time shall be of the
essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Initial Purchasers.

 

Section 3. Additional Covenants of the Company.

 

The Company further covenants and agrees with each Initial Purchaser as follows:

 

(a) Initial Purchasers’ Review of Proposed Amendments and Supplements. During
such period beginning on the date hereof and ending on the date which is the
earlier of nine months after the date hereof or the completion of the resale of
the Debentures by the Initial Purchasers (as notified by the Initial Purchasers
to the Company), prior to amending or supplementing the Offering Memorandum, the
Company shall furnish to each of the Initial Purchasers for review a copy of
each such proposed amendment or supplement.

 

(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, at any time prior to the resale of the Debentures by the
Initial Purchasers (as notified by the Initial Purchasers to the Company), any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Offering Memorandum in order that the Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a purchaser,
not misleading, or if in the opinion of counsel for the Initial Purchasers it is
otherwise necessary to amend or supplement the Offering Memorandum to comply
with applicable law, the Company shall promptly notify the Initial Purchasers
and prepare, subject to Section 3(a) hereof, such amendment or supplement as may
be necessary to correct such untrue statement or omission.

 

(c) Copies of Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, until the earlier of nine months after the date
hereof or the completion of the resale of the Debentures by the Initial
Purchasers (as notified by the Initial Purchasers to the Company) as many copies
of the Offering Memorandum and any amendments and supplements thereto as the
Initial Purchasers may reasonably request.

 

13



--------------------------------------------------------------------------------

(d) Blue Sky Compliance. The Company shall cooperate with the Initial Purchasers
and counsel for the Initial Purchasers, as the Initial Purchasers may reasonably
request from time to time, to qualify or register the Debentures for sale under
(or obtain exemptions from the application of) the state securities or blue sky
laws of those jurisdictions designated by the Initial Purchasers, shall comply
with such laws and shall continue such qualifications, registrations and
exemptions in effect so long as required for the distribution of the Debentures.
The Company shall not be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. As long as the Company is required to
continue such qualifications, registrations or exemptions, the Company will
advise the Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Debentures for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its commercially reasonable efforts to obtain the withdrawal thereof at the
earliest possible moment.

 

(e) Rule 144A Information. For so long as any of the Debentures are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company shall provide to any holder of the Debentures or to any prospective
purchaser of the Debentures designated by any holder, upon request of such
holder or prospective purchaser, information required to be provided by Rule
144A(d)(4) of the Securities Act if, at the time of such request, the Company is
not subject to the reporting requirements under Section 13 or 15(d) of the
Exchange Act.

 

(f) Legends. Each of the Debentures will bear, to the extent applicable, the
legend contained in “Notice to Investors” in the Offering Memorandum for the
time period and upon the other terms stated therein.

 

(g) No General Solicitation. Except following the effectiveness of the
Registration Statement (as defined in the Registration Rights Agreement), the
Company will not, and will cause its subsidiaries not to, solicit any offer to
buy or offer to sell the Debentures by means of any form of general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.

 

(h) No Integration. The Company will not, and will cause its subsidiaries not
to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could reasonably be expected to be integrated with the sale of the
Debentures in a manner that would require the registration under the Securities
Act of the Debentures.

 

(i) Rule 144 Tolling. During the period of two years after the last Closing
Date, the Company will not resell, and will use reasonable efforts to prohibit
any of its “affiliates” (as defined in Rule 144 under the Securities Act) from
reselling, any of the Debentures which constitute “restricted securities” under
Rule 144 that have been reacquired by any of them.

 

14



--------------------------------------------------------------------------------

(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(k) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of the Initial Purchasers (which consent may be withheld at their sole
discretion with respect to any transaction that will take place at any time on
or prior to the 60th day following the date of the Final Offering Memorandum,
and which consent shall not be unreasonably withheld with respect to any
transaction that will take place at any time after the 60th day following the
date of the Final Offering Memorandum), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1(h) under the Exchange Act,
or otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any shares of
Common Stock, options or warrants to acquire shares of the Common Stock or
securities exchangeable or exercisable for or convertible into shares of Common
Stock other than (A) the securities to be sold hereunder, (B) shares of Common
Stock issued by the Company upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof of which the Initial
Purchasers have been advised in writing and (C) shares of Common Stock, options
or other stock awards sold or granted to officers, directors, consultants or
employees pursuant to employee stock option or stock purchase plans existing on
the date of the Offering Memorandum.

 

(l) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Debentures in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

 

(m) No Manipulation of Price. Except as disclosed under “Plan of Distribution”
in the Offering Memorandum, the Company will not take, directly or indirectly,
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any securities of the Company.

 

(n) Quotation of Conversion Shares. The Company will use its commercially
reasonable efforts to have the Conversion Shares approved by the New York Stock
Exchange (the “NYSE”) for quotation prior to the First Closing Date.

 

Section 4. Payment of Expenses.

 

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to

 

15



--------------------------------------------------------------------------------

the issuance and delivery of the Debentures (including all printing and
engraving costs), (ii) all fees and expenses of the Trustee under the Indenture,
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Debentures to the Initial Purchasers, (iv) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the printing, shipping and distribution of the Offering
Memorandum, all amendments and supplements thereto and this Agreement, (vi) all
filing fees, attorneys’ fees and expenses incurred by the Company or the Initial
Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Debentures for
offer and sale under the state securities or blue sky laws and, if requested by
the Initial Purchasers, preparing and printing a “Blue Sky Survey” or
memorandum, and any supplements thereto, advising the Initial Purchasers of such
qualifications, registrations and exemptions (up to a maximum of $5,000),
(vii) the expenses of the Company in connection with the marketing and offering
of the Debentures, (viii) the fees and expenses associated with listing the
Conversion Shares on the NYSE and (ix) all expenses and fees in connection with
admitting the Debentures for trading in the NASD PORTAL Market (“PORTAL”).
Except as provided in this Section 4, Section 7 and Section 11 hereof, the
Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

 

Section 5. Conditions of the Obligations of the Initial Purchasers.

 

The obligations of the several Initial Purchasers to purchase and pay for the
Debentures as provided herein on the First Closing Date and, with respect to the
Optional Debentures, the Second Closing Date, if applicable, shall be subject to
the accuracy of the representations and warranties on the part of the Company
set forth in Section 1 hereof as of such date as though then made, to the timely
performance by the Company of its covenants and other obligations hereunder, and
to each of the following additional conditions:

 

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of PricewaterhouseCoopers LLP, independent public
or certified public accountants for the Company, and Grant Thornton LLP, former
independent public or certified public accountants for the Company, a letter
dated the date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers, containing statements and information of
the type ordinarily included in accountants’ “comfort letters” to Initial
Purchasers, delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletin), with respect to the audited and unaudited financial
statements and certain financial information contained in the Offering
Memorandum.

 

(b) No Material Adverse Change or Rating Agency Change. For the period from and
after the date of this Agreement and prior to the First Closing Date and, with
respect to the Optional Debentures, the Second Closing Date, if applicable:

 

16



--------------------------------------------------------------------------------

(i) there shall not have occurred any Material Adverse Change that, in the
judgment of the Initial Purchasers, makes it impracticable to market the
Debentures on the terms and in the manner contemplated by the Offering
Memorandum; and

 

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries or
in the rating outlook for the Company and its subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436(g)(2) under the Securities Act.

 

(c) Opinion of Counsel for the Company. On each of the First Closing Date and
the Second Closing Date, if applicable, the Initial Purchasers shall have
received the favorable opinions of Fried, Frank, Harris, Shriver & Jacobson,
counsel for the Company, and of internal company counsel, each dated as of such
Closing Date, the forms of which are attached as Exhibit A and Exhibit B,
respectively.

 

(d) Opinion of Counsel for the Initial Purchasers. On each of the First Closing
Date and the Second Closing Date, if applicable, the Initial Purchasers shall
have received the favorable opinion of Davis Polk & Wardwell, counsel for the
Initial Purchasers, dated as of such Closing Date, in form and substance
satisfactory to the Initial Purchasers.

 

(e) Officers’ Certificate. On each of the First Closing Date and the Second
Closing Date, if applicable, the Initial Purchasers shall have received a
written certificate executed by the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer or Chief Accounting Officer of the
Company, dated as of such Closing Date, to the effect set forth in
subsection (b)(ii) of this Section 5, and further to the effect that:

 

(i) for the period from and after the date of this Agreement and prior to such
Closing Date, there has not occurred any Material Adverse Change;

 

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such Closing Date; and

 

(iii) the Company has complied in all material respects with all the agreements
hereunder and satisfied in all material respects all the conditions on its part
to be performed or satisfied hereunder at or prior to such Closing Date.

 

(f) Bring-Down Comfort Letter. On each of the First Closing Date and the Second
Closing Date, if applicable, the Initial Purchasers shall have received from
each of PricewaterhouseCoopers LLP, independent public or certified public
accountants for the Company, and Grant Thornton LLP, former independent public
or certified public accountants for the Company, a letter dated such date, in
form and substance satisfactory

 

17



--------------------------------------------------------------------------------

to the Initial Purchasers, to the effect that it reaffirms the statements made
in the letter furnished by it pursuant to subsection (a) of this Section 5,
except that the specified date referred to therein for the carrying out of
procedures shall be no more than three business days prior to the First Closing
Date or Second Closing Date, as the case may be.

 

(g) Registration Rights Agreement. The Company shall have executed and delivered
the Registration Rights Agreement (in form and substance satisfactory to the
Initial Purchasers).

 

(h) Lock-Up Agreement from Certain Securityholders of the Company. On or prior
to the date hereof, the Initial Purchasers shall have received an agreement in
the form of Exhibit C hereto from each of the executive officers and directors
of the Company and such agreement shall be in full force and effect on each of
the First Closing Date and the Second Closing Date.

 

(i) PORTAL Designation. The Debentures shall have been designated
PORTAL-eligible securities in accordance with the rules and regulations of the
NASD.

 

(j) Officers’ Certificate.

 

On each of the First Closing Date and the Second Closing Date, if applicable,
the Initial Purchasers shall have received an Officers’ Certificate with respect
to the financial information for the Company for the fourth quarter of 2004, in
form and substance reasonably satisfactory to counsel for the Initial
Purchasers.

 

(k) Additional Documents. On or before each of the First Closing Date and the
Second Closing Date, if applicable, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such other information, documents and
opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Debentures as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the First Closing
Date and, with respect to the Optional Debentures, at any time prior to the
Second Closing Date, which termination shall be without liability on the part of
any party to any other party, except that Section 4, Section 7, Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

 

Section 6. Representations, Warranties and Agreements of Initial Purchasers.

 

Each of the Initial Purchasers represents and warrants that it is a “qualified
institutional buyer” (“QIB”), as defined in Rule 144A of the Securities Act.
Each Initial Purchaser agrees with the Company that:

 

18



--------------------------------------------------------------------------------

(a) The Debentures and the Conversion Shares have not been and will not be
registered under the Securities Act in connection with the initial offering of
the Debentures.

 

(b) The Initial Purchasers are purchasing the Debentures pursuant to a private
sale exemption from registration under the Securities Act.

 

(c) The Debentures have not been and will not be offered or sold by such Initial
Purchasers or its affiliates acting on its behalf except in accordance with Rule
144A.

 

(d) The Initial Purchasers have not and will not offer or sell the Debentures in
the United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising in the United States.

 

(e) The Initial Purchasers have not offered or sold, and will not offer or sell,
any Debentures except to persons whom they reasonably believe to be a QIB.

 

Section 7. Reimbursement of Initial Purchasers’ Expenses.

 

If this Agreement is terminated by the Initial Purchasers pursuant to Section 5
or Section 11(i)(a), or if the sale to the Initial Purchasers of the Debentures
on the First Closing Date is not consummated because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or to
comply with any provision hereof, the Company agrees to reimburse the Initial
Purchasers and the other Initial Purchasers (or such Initial Purchasers as have
terminated this Agreement with respect to themselves), severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Initial Purchasers and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Debentures, including but not limited
to reasonable fees and disbursements of counsel.

 

Section 8. Indemnification.

 

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act against any
loss, claim, damage or liability, as incurred, to which such Initial Purchaser
or such controlling person may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
claim, damage or liability (or actions in respect thereof) arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Offering Memorandum (or any amendment or supplement thereto),
or the omission or alleged

 

19



--------------------------------------------------------------------------------

omission therefrom of a material fact, in each case, necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and to reimburse each Initial Purchaser and each such controlling
person for any and all expenses reasonably incurred (including reasonable fees
and disbursements of counsel chosen by BAS and JPM) as and to the extent such
expenses are incurred by such Initial Purchaser or such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage or
liability to the extent arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with written information furnished to the Company by such
Initial Purchaser through the Initial Purchasers expressly for use in the
Offering Memorandum (or any amendment or supplement thereto); and provided,
further, that with respect to any Preliminary Offering Memorandum, the foregoing
indemnity agreement shall not inure to the benefit of any Initial Purchaser from
whom the person asserting any loss, claim, damage, liability or expense
purchased Debentures, or any person controlling such Initial Purchaser, if
copies of the Final Offering Memorandum were timely delivered to such Initial
Purchaser pursuant to Section 2 and a copy of the Final Offering Memorandum (as
then amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) was not sent or given by or on behalf of such Initial
Purchaser to such person, if required by law so to have been delivered, at or
prior to the written confirmation of the sale of the Debentures to such person,
and if the Final Offering Memorandum (as so amended or supplemented) would have
cured the defect giving rise to such loss, claim, damage, liability or expense.
The indemnity agreement set forth in this Section 8(a) shall be in addition to
any liabilities that the Company may otherwise have.

 

(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of its directors, each of its officers and each person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, against any loss, claim, damage or liability,
as incurred, to which the Company, or any such director, officer or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Initial Purchaser), insofar as such loss, claim,
damage or liability (or actions in respect thereof) arises out of or is based
upon any untrue or alleged untrue statement of a material fact contained in the
Offering Memorandum (or any amendment or supplement thereto), or arises out of
or is based upon the omission or alleged omission to state therein a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Initial Purchasers expressly for
use therein; and to reimburse the Company, or any such director, officer or
controlling person for any legal and other expense reasonably incurred

 

20



--------------------------------------------------------------------------------

(including reasonable fees and disbursements of counsel chosen by the Company)
by the Company, or any such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The Company hereby
acknowledges that the only information that the Initial Purchasers have
furnished to the Company expressly for use in the Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in Schedule B; and
the Initial Purchasers confirm that such statements are correct. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

 

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof may be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (BAS and JPM in the case of Section 8(b) and Section 9), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

 

21



--------------------------------------------------------------------------------

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there is a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (x) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

Section 9. Contribution.

 

If the indemnification provided for in Section 8 is for any reason held to be
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as and to the extent incurred, as a
result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Debentures pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions or inaccuracies in the
representations and warranties herein which resulted in such losses, claims,
damages, liabilities or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Debentures pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Debentures pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Debentures. The relative fault of
the Company, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Initial Purchasers, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include, subject to the

 

22



--------------------------------------------------------------------------------

limitations set forth in Section 8(c), any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in Section 8(c) with respect to
notice of commencement of any action shall apply if a claim for contribution is
to be made under this Section 9; provided, however, that no additional notice
shall be required with respect to any action for which notice has been given
under Section 8(c) for purposes of indemnification.

 

The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Debentures purchased by it and distributed to investors were
offered to investors exceeds the amount of any damages which such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 9 are several, and not joint, in proportion to their
respective commitments as set forth opposite their names in Schedule A. For
purposes of this Section 9, each officer and employee of an Initial Purchaser
and each person, if any, who controls an Initial Purchaser within the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, and each director of the Company, each
officer of the Company, and each person, if any, who controls the Company within
the meaning of the Section 15 of the Securities Act and Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

 

Section 10. Default of One or More of the Several Initial Purchasers.

 

If, on the First Closing Date or the Second Closing Date, as the case may be,
any one or more of the several Initial Purchasers shall fail or refuse to
purchase Debentures that it or they have agreed to purchase hereunder on such
date, and the aggregate principal amount of Debentures which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Debentures to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Firm Debentures set
forth opposite their respective names on Schedule A bears to the aggregate
principal amount of Firm Debentures set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to purchase the Debentures which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on such
date. If, on the First Closing Date or the Second Closing Date, as the case may
be, any one or more of the Initial Purchasers shall fail or refuse to purchase
Debentures and the aggregate principal amount of Debentures

 

23



--------------------------------------------------------------------------------

with respect to which such default occurs exceeds 10% of the aggregate principal
amount of Debentures to be purchased on such date, and arrangements satisfactory
to the Initial Purchasers and the Company for the purchase of such Debentures
are not made within 48 hours after such default, this Agreement shall terminate
without liability of any party (other than a defaulting Initial Purchaser) to
any other party except that the provisions of Section 4, Section 7, Section 8
and Section 9 shall at all times be effective and shall survive such
termination. In any such case either the Initial Purchasers or the Company shall
have the right to postpone the First Closing Date or the Second Closing Date, as
the case may be, but in no event for longer than seven days in order that the
required changes, if any, to the Offering Memorandum or any other documents or
arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

Section 11. Termination of this Agreement.

 

On or prior to the First Closing Date this Agreement may be terminated by the
Initial Purchasers by notice given to the Company if at any time (i)(a) trading
or quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the NYSE, or (b) trading in securities generally
on either the Nasdaq National Market or the NYSE shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the NASD; (ii) a general
banking moratorium shall have been declared by any federal, New York or Delaware
authority; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States or international political, financial or economic conditions, as in the
judgment of the Initial Purchasers is material and adverse and makes it
impracticable to market the Debentures in the manner and on the terms described
in the Offering Memorandum or to enforce contracts for the sale of securities;
or (iv) there shall have occurred any Material Adverse Change that, in the
judgment of the Initial Purchasers, makes it impracticable to market the
Debentures on the terms and in the manner contemplated by the Offering
Memorandum. Any termination pursuant to this Section 11 shall be without
liability on the part of (a) the Company to any Initial Purchaser, except that
the Company shall be obligated to reimburse the expenses of the Initial
Purchasers and the Initial Purchasers to the extent provided in Sections 4 and 7
hereof, (b) any Initial Purchaser to the Company, or (c) of any party hereto to
any other party except that the provisions of Section 8 and Section 9 shall at
all times be effective and shall survive such termination.

 

Section 12. Representations and Indemnities to Survive Delivery.

 

The respective indemnities, contribution, agreements, representations,
warranties and other statements of the Company and the several Initial
Purchasers, as set

 

24



--------------------------------------------------------------------------------

forth in or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Initial Purchaser or the
Company or any of its or their officers, directors or any controlling person, as
the case may be, (ii) acceptance of and payment for the Debentures hereunder and
(iii) any termination of this Agreement.

 

Section 13. Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

 

If to the Initial Purchasers:

 

Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

Facsimile: (212) 583-8457

Attention: Eric Hambleton, Esq.

 

and

 

J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York 10172

Facsimile: (212) 622-2071

Attention: Syndicate Department

 

with a copy to:

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 450-4500

Attention: Jeffrey Small, Esq.

 

If to the Company:

 

BearingPoint, Inc.

1676 International Drive

McLean, VA 22102

Facsimile: (703) 747-3917

Attention: David W. Black, Esq.

 

25



--------------------------------------------------------------------------------

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson

1001 Pennsylvania Avenue, NW

Suite 800

Washington, DC 20004

Facsimile: (202) 639-7003

Attention: Richard A. Steinwurtzel, Esq.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 14. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to Section 10
hereof, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8 and Section 9, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers and the Company and their respective successors and
the controlling persons and officers and directors referred to in Sections 8 and
9 and their heirs and legal representatives, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. The term “successors” shall not
include any purchaser of the Debentures as such from any of the Initial
Purchasers merely by reason of such purchase.

 

Section 15. Partial Unenforceability.

 

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

Section 16. Governing Law Provisions; Consent to Jurisdiction.

 

(a) Governing Law Provisions. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America

 

26



--------------------------------------------------------------------------------

located in the City and County of New York or the courts of the State of New
York in each case located in the City and County of New York (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court, as to which such jurisdiction is non-exclusive) of
such courts in any such suit, action or proceeding. Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any suit, action or other proceeding
brought in any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or other proceeding in the
Specified Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such suit, action or other proceeding
brought in any such court has been brought in an inconvenient forum.

 

Section 17. General Provisions.

 

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto. The Table of Contents
and the Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Offering Memorandum (and any amendments and supplements thereto), as
required by the Securities Act and the Exchange Act.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, BEARINGPOINT, INC. By:  

/s/ Roderick C. McGeary

--------------------------------------------------------------------------------

    Name:   Roderick C. McGeary     Title:   Chairman and Chief Executive
Officer

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BANC OF AMERICA SECURITIES LLC By:  

/s/ Herbert Yeh

--------------------------------------------------------------------------------

    Name:   Herbert Yeh     Title   Principal J.P. MORGAN SECURITIES INC. By:  

/s/ Kevin J. Kulak

--------------------------------------------------------------------------------

    Name:   Kevin J. Kulak     Title   VP

 

28